Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Claims 1-50 haven been cancelled. Claims 51-70 have been added. The pending claims 51-70 are presented for examination.

Double Patenting
2.	Claims 51-70 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Mohaideen P et al (US Patent 11,263,406 B2 hereinafter “Mohaideen”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. 
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.		Claims 51-60 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation “in response to determining the exactly one operation is” in line 12. It is unclear which the exactly one operation is determined. Therefore, claim 51 is indefinite.
Dependent claims are rejected for inheriting the deficiencies of the base claims.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 51, 58, 60-61, 68 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Angel et al (US 20070250492 A1, hereinafter “Angel”) in view of Sarikaya et al (U.S. Patent 20150142420 A1 hereinafter, “Sarikaya”).
10.	With respect to claim 61,
Angel discloses a system for determining whether a portion of a current query should be merged or replaced with a portion of a previous query, the system comprising:
input/output circuity configured to:
receive a first query and a second query, wherein the first query is received prior to receiving the second query;
processing circuitry configured to:
input the first query and the second query as inputs to produce an output result of one operation to be performed, the operation selected from the list consisting of a merge operation and a replace operation;
determine exactly one operation, from among the merge operation and the replace operation, based on the output result;
in response to determining the exactly one operation is the merge operation, generate a new query by merging the first query and the second query; and
in response to determining the exactly one operation is the replace operation:
(i) select a first portion of the first query; and
(ii) generate a new query by replacing replace the first portion of the first query (Angel [0139], [0216] e.g. [0139] Examples of techniques used to conflate the queries above are capitalization normalization, stemming, and synonym usage, and stop word recognition. In fact, a tailored search can apply to any set of queries that can be conflated using any technique. It can be valuable, in certain examples, to conflate queries that are a bit further afield, such as "disable logging" and "disable logging on Windows", enlarging the set of queries for a particular tailored search so as to allow more end-users to reap the benefits of the tailoring. [0216] In an example, the query (or set of queries) is run on its own, without regard to the previous search (which was responsible for the navigation aid appearing on the screen). In another example, the query (or disjoined set of queries) is appended to or otherwise combined with the previous search, constructing a specialization of that search, in order to take into account the context in which the user selected the navigation aid. [0254] Normalization converts a query to a canonical form, and can include lower-casing the query, stemming the query, and performing synonym substitution on the query--when any term in a synonym group is found in the query, substituting the synonym group's canonical form (or the synonym group's identifier) for the original term [as
receive a first query and a second query (e.g. the query), wherein the first query (e.g. previous search) is received prior to receiving the second query;
input the first query and the second query as inputs to produce an output result of one operation to be performed, the operation selected from the list consisting of a merge operation (e.g. appended, combined) and a replace operation (e.g. substitution);
determine exactly one operation (e.g. appended, combined), from among the merge operation and the replace operation, based on the output result;
in response to determining the exactly one operation is the merge operation, generate a new query by merging the first query and the second query; and
in response to determining the exactly one operation is the replace operation (e.g. substitution):
(i) select a first portion (e.g. synonym substitution) of the first query; and
(ii) generate a new query (e.g. synonym substitution) by replacing replace the first portion of the first query]).
Although Angel substantially teaches the claimed invention, Angel does not explicitly indicate
of a neural network trained,
from the neural network,
and a second portion of the second query that correspond to each other,
with the second portion of the second query.
Sarikaya teaches the limitations by stating
receive a first query and a second query, wherein the first query is received prior to receiving the second query;
input the first query and the second query as inputs of a neural network trained to produce an output result of one operation to be performed, 
determine one operation based on the output result from the neural network;
in response to determining the one operation is the merge operation, generate a new query by merging the first query and the second query; and
in response to determining the one operation is the replace operation:
(i) select a first portion of the first query and a second portion of the second query that correspond to each other; and
(ii) generate a new query by replacing replace the first portion of the first query with the second portion of the second query (Sarikaya [0026] – [0028], [0030], [0044] – [0045], [0049] and Fig. 2 e.g. [0026] As illustrated in the exemplary scenario 200 of FIG. 2, at a first time point 220, the user 102 speaks the expression 106 "show me movies," which the language evaluation system interprets as one of two dialogue hypotheses 204: "show me movies" (having a higher hypothesis probability 206), [0027] At a second time 222, the user 102 next speaks the expression 106 "action." A knowledge source 208 is accessed for assistance with interpreting the expression 106 in the context of the dialogue 104, and the knowledge source 208 provides two relevant facts 210: that a movie entitled "Faction" is now popular, and that the user 102 appreciates movies in the "action" genre.  Accordingly, the hypothesis probabilities 206 of the previous dialogue hypotheses 204 that are already in the dialogue hypothesis set 202 are updated to reflect both the second expression 106 and the related facts 210 in the knowledge source 208.  In particular, the word 110 "action" is inserted as a subject 214 into a slot 212 of the previous dialogue hypothesis 204 "show me movies," as the language model may indicate that a noun describing a type of content (such as a movie) may be preceded by an adjective describing a genre of such movies (such as the action genre).  [0028] At a third time point 224, the user 102 may speak this expression 106 "no, comedies." This expression 106 may be evaluated in the context of the knowledge source 208, which may reveal that the user 102 also likes comedy movies 210.  Additionally, the context of this third expression 106 in the context of the dialogue hypothesis set 202 may be highly correlated with the previous dialogue hypothesis 204 of "show me action movies," since it appears highly probable that the user 102 is asking to change a previously specified genre of movies.  Accordingly, after updating the slots 212 of the dialogue hypothesis 204 from the current subject 214 of "action" to the updated subject 214 of "comedy," the hypothesis probability 206 of this dialogue hypothesis 204 is increased to reflect the contextual consistency of the sequence of expressions 106 in the dialogue 104 (e.g., the pairs of expressions 106 reflect natural and typical transitions therebetween according to the language model). [0030] As a third such example, these techniques may be suitable for the formulation, estimation, and/or comparison of dialogue hypotheses using discriminative approaches based on a conditional probability distribution among the dialogue hypotheses 204, and/or using generative approaches involving a joint probability distribution of potential dialogue hypotheses 204. As a fourth such example, by representing the dialogue hypotheses 204 as a collection of slots 212 that may be filled and updated with various subjects 212 (e.g., replacing a first genre of "action" with an updated genre of "comedies") [as
receive a first query (e.g. “show me movies” & “action”) and a second query (e.g. “No, comedies”), wherein the first query is received prior to receiving the second query;
input the first query and the second query as inputs of a neural network (e.g. neural network) trained to produce an output (e.g. output) result of one operation to be performed (e.g. replacing first genre of “action” with an updated genre of “comedies”), 
determine one operation based on the output result from the neural network (e.g. replace a subject genus within a current knowledge domain of the knowledge source 208 with a subject species within the subject genus within the current knowledge domain);
in response to determining the one operation is the merge operation (e.g. the word 110 "action" is inserted as a subject 214 into a slot 212 of the previous dialogue hypothesis 204 "show me movies," – merge “show me movies” with “action” into “show me action movies”), generate a new query (e.g. “show me action movies”) by merging the first query (e.g. “show me movies”) and the second query (e.g. “action”); and
in response to determining the one operation is the replace operation:
(i) select a first portion of the first query and a second portion of the second query that correspond to each other; and
(ii) generate a new query by replacing replace the first portion of the first query with the second portion of the second query (e.g. replacing first genre of “action” with an updated genre of “comedies”)], the language evaluation system enables the clarification, modification, and updating of previous expressions 106 that is consistent with typical speech patterns in the natural language of the user 102 and the dialogue 104. [0044] As a second such example, such components may include various machine learning techniques, such as artificial neural networks, Bayesian classifiers, and/or genetically derived algorithms, that have been developed through training with annotated training sets. [0049] For example, a language parser 512 may identify the language pattern "subject-verb-object" in the language of the expression 106, and may respectively associate a first noun subject 212, a verb subject 212, and a second noun subject 212 in the corresponding sequence of the expression 106 to the respective slots 214 of the dialogue hypothesis 204.  Additionally, a language parser 512 may update a previous dialogue hypothesis 204 by replacing a previous subject 212 of the dialogue with a substitute subject 212).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Angel and Sarikaya, to provide the accuracy and/or capabilities of expression-based user interfaces may be enhanced by incorporating more sophisticated expression evaluation techniques (Sarikaya [0003]). 
11.	With respect to claim 68,
	Sarikaya further discloses wherein the first query and the second query are received via a voice recognition interface, further comprising, converting the first query to a first string of words based on a speech-to-text conversion and converting the second query to a second string of words based on the speech-to-text conversion (Sarikaya Abstract, [0001] and [0018] – [0020]).
12.	With respect to claim 70,
	Sarikaya further discloses generating for display search results corresponding to one of (1) a first search query generated based on replacing the first portion of the first query with the second portion of the second query and (2) a second search query generated based on merging the first query and the second query (Sarikaya [0030], [0044], [0049] and Fig. 2).
13.	Claims 51, 58 and 60 are same as claims 61, 68 and 70 and are rejected for the same reasons as applied hereinabove.

14.	Claims 52-57, 59, 62-67 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Angel in view of Sarikaya, and further in view of London et al (U.S. 20150142704 A1 hereinafter, “London”).
15.	With respect to claim 52,
Although Angel and Sarikaya combination substantially teaches the claimed invention, they do not explicitly indicate wherein the neural network comprises a first set of nodes associated with an input layer of the neural network and a second set of nodes associated with a hidden layer of the neural network, further comprising:
training the neural network, based on a training data set, to determine weights associated with connections between the first set of nodes and the second set of nodes in the neural network.
London teaches the limitations by stating wherein the neural network comprises a first set of nodes associated with an input layer of the neural network and a second set of nodes associated with a hidden layer of the neural network, further comprising:
training the neural network, based on a training data set, to determine weights associated with connections between the first set of nodes and the second set of nodes in the neural network (London [0022] – [0023] e.g. [0022] In embodiments disclosed herein, if the speaker responds to the prompting step, determining if a first response is a data item or a command or query.  If the first response is a data item, it may fill in a node in the knowledge-tree graph instantiation corresponding to the data item and generate a second prompt to elicit an additional data item to fill in an empty node in the knowledge-tree graph instantiation.  If the first response is a command, it may check the knowledge-tree graph instantiation to determine if a predetermined number of nodes have been filled in to execute the command and if an insufficient number of nodes have been filled in, iteratively generate additional prompts to complete the knowledge-tree graph instantiation sufficiently to execute the command.  If the first response is a query, it may check whether the query is related in context to a dialog; if the query is context-related, checking the knowledge-tree graph instantiation to determine if a node contains a responsive answer; and if there is no responsive answer, generating a responsive prompt; [0023] Embodiments disclosed herein include, if any of the responses received are not recognized, processing an unrecognized response with an ontological semantics engine to determine a context and meaning for the unrecognized response; adding a node to the knowledge-tree graph instantiation and populating the node with the unrecognized response; and evaluating a plurality of knowledge-tree graph instantiations and increasing a weight associated with an added node each time it appears in a knowledge-tree graph instantiation.  If a given added node reaches a predetermined threshold, adding a prompt to a data repository of phrase constructs).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of Angel, Sarikaya and London, to provide an adaptive virtual intelligent agent that can engage in free-form conversation and interactive dialog with users utilizing any type of communication device to access for any type of enterprise or business (London [0006]). 
16.	With respect to claim 53,
	London further discloses wherein mapping the first query and the second query to the previous query and current query inputs of the neural network comprises:
generating a first set of tokens based on terms in the first query and a second set of tokens based on terms in the second query (London [0125] e.g. words, terms, and phrases);
mapping the first set of tokens and the second set of tokens to the first set of nodes (London [0155], [0185], [0197] – [0199] e.g. These weights are mapped to corresponding edges in the knowledge tree graph (KTG) based on the relationship of data/concepts in one node to data/concepts in another node).
17.	With respect to claim 54,
	London further discloses wherein determining whether the first query and the second query are associated with the result indicating the merge or the replace operation comprises:
determining, using the weights associated with the connections between the first set of nodes and the second set of nodes, a value indicating whether the first query and the second query are associated with the merge or the replace operation (London [0207] e.g. In this case, AVIA does anaphora resolution to replace "them" in the second question with "ties", since the user is referring to ties).
18.	With respect to claim 55,
London further discloses comparing a token from the first set of tokens to a set of filler words to determine whether the token matches a filler word of the set of filler words;
in response to determining that the token matches the filler word of the set of filler words, excluding the token from the first set of tokens (London [0198] – [0199] e.g. fillers).
19.	With respect to claim 56,
	London further discloses wherein each node of the first set of nodes is associated with a token, and wherein mapping the first set of tokens to the first set of nodes comprises:
matching a first token of the first set of tokens to a token associated with a first node of the first set of nodes of the input layer; and
in response to the matching, updating a first value in the neural network associated with the first node to indicate that a token associated with the first node matches the first token (London claim 8 e.g. assign a weight to a relationship between said at least one input and each node to which it is related and wherein a higher weight is assigned to said at least one input if it has either previously occurred or has a high confidence match for contextual relevance to the node with which it is associated).
20.	With respect to claim 57,
	London further discloses wherein determining whether the first query and the second query are associated with the result indicating the merge or the replace operation comprises:
retrieving the weights associated with the connections between the first set of nodes and the second set of nodes;
determining a first set of values each associated with a respective node of the second set of nodes based on multiplying a second set of values each associated with a respective node of the first set of nodes by the weights associated with the connections between the first set of nodes and the second set of nodes; and
determining a value indicating whether the first query and the second query are associated with the result indication the merge or the replace operation by multiplying the second set of values by the weights associated with the connections between the second set of nodes and the node associated with the value and adding the resulting values (London [0155] e.g. In this example, based on statistics tracked on the purpose of calls, 60% of the time, a given caller is calling to make a food order and the system takes food orders as shown in the "Take Food order" action node 302.  The system will assign a probability and weight of 0.6 to this scenario.  40% of the time callers want to make a reservation and therefore the system prompts the caller for such information to take such a reservation ("Take Reservation") 301.  Thus, the system assigns a weight (and probability) of 0.4 to the likelihood that a caller is calling the restaurant to make a reservation.  If callers call to make a food order, then 80% of the time they will order Food 304 and 40% of the time they will order a Drink 303 as part of their food order.  These weights are mapped to corresponding edges in the knowledge tree graph (KTG) based on the relationship of data/concepts in one node to data/concepts in another node).
21.	With respect to claim 59,
	London further discloses wherein selecting the first portion of the first query and the second portion of the second query that correspond to each other comprises determining that a first entity type associated with the first portion matches a second entity type associated with the second portion (London claim 1, [0245] e.g. a type of entity; types of entities).
22.	Claims 62-67, 69 are same as claims 52-57, 59 and are rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
23.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
24.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66





/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 7, 2022